DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020, 2/10/2020, 5/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the text in figure 6B is illegible/blurred.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The abstract of the disclosure is objected to because 
In line 3, “the treatment;” should be –the treatment; and--.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 39-42, 47, and 50 are objected to because of the following informalities:
In claim 39, line 2, “the microstate parameters” should be –the one or more microstate parameters--.
In claim 40, line 2, “the microstate parameters” should be –the one or more microstate parameters--.
In claim 41, line 2, “the microstates parameters” should be –the one or more microstate parameters--.
In claim 42, line 8, “one or more clinical condition” should be –one or more clinical conditions--.
In claim 42, line 4, “clinical conditions;” should be –clinical conditions; and --.
In claim 47, line 2, “the microstate parameters” should be –the at least one microstate parameter--.
In claim 50, line 4, “the at least one microstates parameters” should be –the at least one microstate parameter--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim, 9, 10, 13, 14, 25, 32-33, 39-44, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “at least one parameter of the treatment” in line 3. It is not clear if this is a new instance or the same “at least one parameter of the treatment” mentioned in line 5 of claim 1.
Claim 9 recites a conditional statement “if” in line 3. This make the claim unclear because it cannot be determined if the modifying step is required or not.
Claim 10 recites the limitation “resting state networks” in line 2. It is not clear what this means and Applicant’s specification does not state how a “resting state network” is a microstate parameter.
Claim 10 recites the limitation "the microstate parameters” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the EEG signal” in claim 3. It is not clear which EEG signal is being referred to as there can be more than one.
Claim 13 recites the limitation "the efficacy" and “the efficiency” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the scalp” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the occurrence time” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation “a first EEG signal” in line 4. It is not clear if this refers to the “EEG signal” mentioned in line 2 of the claim or a new instance.
Claim 25 recites the limitation "the extracted one or more microstate parameter values” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 32, 33, and 39-41 inherit the deficiencies of claim 25 and are likewise rejected.
Claim 32, line 5 recites “one or more microstate parameter values”. It is not clear if this is a new instance or the same “one or more microstate parameter values” from claim 25, line 7.

Claim 39 recites the limitation “resting state networks” in line 2. It is not clear what this means and Applicant’s specification does not state how a “resting state network” is a microstate parameter.
Claim 39 recites the limitation “the EEG signal” in line 3. It is not clear if this refers to “an EEG signal” in line 2 of claim 25 or “a first EEG signal” in line 4 of claim 25.
Claim 42 recites the limitation "the at least one microstate parameter values” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the stage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation “a clinical condition” in line 2. It is not clear if this is a new instance or one of the “one or more clinical conditions” mentioned in lines 1-2 of claim 42.
Claim 44 recites the limitation "the treatment" in lines 2-3 and “the clinical condition” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation “resting state networks” in line 2. It is not clear what this means and Applicant’s specification does not state how a “resting state network” is a microstate parameter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, 11, 13, 24, 25, 32, 33, 39-41, 42, 43, 47, 48, and 50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) an evaluation or generation of risk indication which can be considered as a mental process and/or certain methods of organizing human activity. This judicial exception is not integrated into a practical application because as currently written the steps can be considered as a process that occurs in a physician’s mind. For claim 1, the extracting step and evaluation steps can be performed in the physician’s mind. For claim 25, the extraction and calculation steps can be performed in the physician’s mind. The steps are performed at such 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the extracting, calculating, and evaluating steps. The extraction steps only state extracting a value from an EEG, with no other specifics about how the value is extracted. The evaluating step and calculating step only states that the parameter of the treatment/risk indication is based on microstate parameter values. No specific detail is given about this evaluation or calculating process. Thus extracting, calculating, and evaluating steps, are specified at a high level of generality. Using the term “based on” does not impart specificity that would make the process significantly more than an abstract idea until a clear relationship is given as to how the factor being “based on” works in the claimed process.
Claim 42 does show an EEG electrode. However, the component is not actively recited as a part of the device. While reciting the electrode moves the claim closer to being significantly more, the limitation could still be construed as part of extra-solution data gathering which would not be considered significantly more because usage of the EEG electrode is well-understood and conventional. Integrating the limitations shown in claims 44, which are significantly more than the abstract idea, into claim 42 can overcome the rejection. 
Claims 9 and 11, 13, 24, 32-33, 39-41, 47, 48, and 50 do not recite elements that can be considered more than the abstract idea and are likewise rejected.
While claim 43 recites a selection step and a storage step, selecting a protocol is still a mental process.  Storing the protocol in memory is considered extra-solution activity. The act of storing the treatment protocol does not add a meaningful limitation to the process of calculating the risk indication. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 13, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Native EEG and treatment effects in neuroleptic-naïve schizophrenic patients: Time and frequency domain approaches” by Kikuchi et al., hereinafter Kikuchi.
In regards to claim 1, Kikuchi discloses an experiment involving EEG and its results (abstract). Kikuchi discloses the following steps:
extracting one or more microstate parameter values from at least one EEG signal that was measured after the treatment (see table 4 which shows pre and post treatment GFS); and
evaluating at least one parameter of the treatment based on the one or more microstate parameter values (evaluation is shown in page 179 on right hand column).

In regards to claim 9, Kikuchi discloses the limitations of claim 1. In addition, due to the conditional nature of the claim, Kikuchi meets the limitations of the claim.
In regards to claim 10, Kikuchi discloses the limitation of claim 1. In addition, Kikuchi shows that the microstate parameters comprise resting state microstate parameters (state before drug treatment; see table 4), and wherein the EEG signal is measured when an individual is not actively engaged in sensory and/or cognitive processing (see EEG recording – subject is lying in a soundproof, light controlled room).
In regards to claim 13, Kikuchi discloses the limitations of claim 1. In addition, Kikuchi shows that the evaluating step includes evaluating the efficacy and/or efficiency of the treatment (see page 170 right hand column).
In regards to claim 24, Kikuchi discloses the limitations of claim 1. In addition, Kikuchi shows in Figure 1 a generated microstate topographic map for more than one person (healthy controls and schizophrenic patients) (also see EEG microstate analysis pages 165-166).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Native EEG and treatment effects in neuroleptic-naïve schizophrenic patients: Time and frequency domain approaches” by Kikuchi as applied to claim 1 above, and further in view of “Microstates in resting-state EEG: Current status and Future directions” by Khanna et al., hereinafter Khanna.
In regards to claim 11, Kikuchi discloses the limitations of claim 1 but does not state that the brain condition is Mild Cognitive Impairment (MCI), dementia, Attention Deficit Hyperactivity Disorder, Attention Deficit Disorder, or Depression.
In a review article about microstates and resting-state EEG, Khanna discloses future directions in the use of EEG microstate analysis. Of note is section 6 (pages 109-110) which shows the possibility of using microstate analysis to detect the development of dementia and characterize its etiology.
Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Kikuchi to be used to analyze the brain condition of dementia as taught by Khanna in order to detect the development of dementia and characterize its etiology.
 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Native EEG and treatment effects in neuroleptic-naïve schizophrenic patients: Time and frequency domain approaches” by Kikuchi as applied to claim 13 above, and further in view of “Microstates in resting-state EEG: Current status and Future directions” by Khanna et al., hereinafter Khanna in view of US 2010/0113959 (Pascual-Leone et al., hereinafter Pacual-Leone). 
In regards to claim 14, Kikuchi discloses the limitations of claim 13. Kikuchi looks at the effects of treatment with drugs for schizophrenia with EEG mircrostates, but does not state the step of delivering TMS as a type of treatment.
In a review article about microstates and resting-state EEG, Khanna discloses future directions in the use of EEG microstate analysis. Of note is section 6 (pages 109-110) which 
Pascual-Leone discloses a transcranial magnetic stimulation device and its method of use (title and abstract). Figures 1A-1E show that the magnetic coil is attached to the scalp of a patient (paragraphs 68-73) to secure the coil at a specific location during treatment. Use of rTMS in the treatment of Alzheimer’s disease is discussed in paragraph 343.
Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the treatment using drugs in the method of Kikuchi to the delivering TMS as the therapy as taught by Pascual-Leone in order to treat Alzheimer’s disease and detect the development of and characterize the Alzheimer’s disease etiology as taught by Khanna in order to determine the effectiveness of the treatment.
In regards to claim 15, Kikuchi, Khanna, and Pascual-Leone disclose the limitations of claim 14. In addition, Pascual-Leone shows in paragraph 84 a feedback mechanism that optimizes the treatment of the patient based on the electrical information of the patient’s brain. Such a step would require the modification of at least one parameter of the TMS based on the efficacy of the treatment.

Allowable Subject Matter
Claims 25, 32, 33, 39-44, 47, 48 and 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the rejections under 35 U.S.C. 101  set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 25, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of calculating a risk indication of one or more clinical conditions using the extracted one or more microstate parameter values.
Claims 32, 33, and 39-41 are dependent on allowable matter from claim 25 and would be allowable once the 112 and/101 rejections are overcome.

In regards to claim 42, the prior art of record does not teach or suggest a device, as claimed by Applicant, where control circuitry calculating a risk indication of one or more clinical conditions using the extracted one or more microstate parameter values and microstate indications stored in memory. 
Claims 43, 44, 47, 48, and 50 are dependent on allowable matter from claim 42 and would be allowable once the 101 and/or 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791